Citation Nr: 9931069	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-17 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324 (1999) prior to August 26, 1996.

3.  Entitlement to a compensable evaluation for hepatitis 
based on a claim in October 1996, to include the issue of 
whether there was a timely substantive appeal to the 
Supplemental Statement of the Case dated December 10, 1996.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1971 and from February 1973 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims for a compensable rating for service-
connected bilateral hearing loss and entitlement to a 
compensable rating for multiple noncompensably rated service-
connected disabilities, pursuant to 38 C.F.R. § 3.324 (1999).  
The claims are based on the veteran's successful application 
to reopen his claim which was received by VA in March 1995.

In July 1997, the Board remanded the case to the RO for 
additional evidentiary and procedural development, including 
to schedule the veteran for a VA audiometric examination and 
to address an undeveloped claim for service connection for 
yellow jaundice as a residual of Agent Orange exposure which 
was deemed to have been inextricably intertwined with the § 
3.324 compensable rating claim.  In a July 1998 rating 
action, the RO confirmed the noncompensable evaluation for 
bilateral hearing loss.  It also denied claims of service 
connection for yellow jaundice as secondary to exposure to 
Agent Orange and service connection for cardiovascular 
disease, and/or diabetes mellitus, claimed as secondary to 
service connected residuals of hepatitis.  The veteran was 
notified of this action and of his appellate rights by letter 
dated in July 1998.  There has been no notice of disagreement 
filed with regard to these issues.  

In October 1996 at a personal hearing before the RO, the 
veteran raised the issue of entitlement to a compensable 
rating for hepatitis.  In a Supplemental Statement of the 
case dated in December 1996 which listed this issue on 
appeal, the RO determined that this issue was inextricably 
intertwined with the issue of entitlement to a 10 percent 
rating based on multiple, noncompensable service connected 
disabilities.  It was concluded that this issue would be 
incorporated into the appeal.  The RO then determined that 
the evaluation of hepatitis was continued as 0 percent 
disabling.  By letter dated in December 1996, the veteran was 
informed that if the Supplemental Statement of the Case 
contained an issue which was not included in the substantive 
appeal (as in this case), he had to respond within 60 days to 
perfect his appeal of the new issue.  In July 1997, the 
representative listed the issue concerning hepatitis as an 
issue on appeal.  Accordingly, the Board, in its Remand of 
July 1997, listed the issues as including entitlement to an 
increased evaluation for hepatitis, currently evaluated as 
noncompensable, to include the issue of whether there was a 
timely substantive appeal to the Supplemental Statement of 
the Case dated December 10, 1996.  The RO was asked to 
address this matter.  By rating action of July 1998, the RO 
noted that the issue of the evaluation of hepatitis was not 
accepted on the certification of appeal to the Board.  It was 
further noted that the last evaluation of hepatitis was 
accomplished by Rating Decision of December 9, 1996, with 
notice sent to the veteran that same date.  It was indicated 
that the RO did not receive a Notice of Disagreement from him 
within the 12-month time period allowed following 
notification.  Therefore, the RO concluded that the December 
1996 rating decision was final.  

Thereafter, in 1998, the veteran submitted additional 
evidence in support of a claim for an increased rating for 
hepatitis.  By rating action of April 1999, a 10 percent 
rating was assigned from August 1996 for hepatitis, followed 
by a 30 percent rating from May 1997, followed by a 60 
percent rating from November 1998.  There has been no appeal 
from the ratings awarded or of the effective dates assigned.  
The August 1996 date for the assignment of a 10 percent 
rating was selected as laboratory findings from that date 
showed elevated readings demonstrating liver damage so as to 
support the 10 percent rating.  

The veteran now continues his appeal with regard to the issue 
of entitlement to a compensable evaluation for his service-
connected bilateral hearing loss and entitlement to a 
compensable rating under 38 C.F.R. § 3.324 (1999).  With 
regard to this latter issue, it is noted that since a 
compensable rating was assigned from August 1996, there still 
remains the issue of entitlement to a compensable rating 
under 38 C.F.R. § 3.324 prior to this date.


FINDINGS OF FACT

1.  At a personal hearing before the RO in October 1996, the 
veteran raised the issue of entitlement to a compensable 
rating for hepatitis.

2.  By Supplemental Statement of the Case dated in December 
1996, entitlement to a compensable rating for hepatitis was 
denied.

3.  By letter dated in December 1996, the veteran was 
notified of the requirement that he file a substantive appeal 
within 60 days in order to perfect an appeal of the denial of 
entitlement to a compensable rating for hepatitis.

4.  A substantive appeal pertaining to the issue of a 
compensable rating for hepatitis was not received within the 
time limit prescribed by applicable regulations.


CONCLUSION OF LAW

A substantive appeal to the notification of the Supplemental 
Statement of the Case issued in December 1996 was not timely 
received.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 20.302, 20.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At the veteran's hearing in October 1996, he raised the issue 
of entitlement to a compensable rating for hepatitis.  The 
hearing officer determined that this issue was inextricably 
intertwined with an issue on appeal.  A Supplemental 
Statement of the Case was issued in December 1996.  Therein, 
the veteran was informed that if the Supplemental Statement 
of the Case contained an issue which was not included in the 
substantive appeal (as was the case here), then he had to 
respond within 60 days to perfect the new issue for appeal.

II.  Analysis

Pertinent VA regulations concerning the time limit for filing 
a substantive appeal and extension of time for filing such 
appeal are as follows:

(c) Response to Supplemental Statement of 
the Case.  Where a Supplemental Statement 
of the Case is furnished, a period of 60 
days from the date of mailing of the 
Supplemental Statement of the Case will 
be allowed for response.  The date of 
mailing of the Supplemental Statement of 
the Case will be presumed to be the same 
as the date of the Supplemental Statement 
of the Case for purposes of determining 
whether a response has been timely filed.  
Provided a Substantive Appeal has been 
timely filed in accordance with paragraph 
(b) of this section, the response to a 
Supplemental Statement of the Case is 
optional and is not required for the 
perfection of an appeal, unless the 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case.  If a 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case, a 
Substantive Appeal must be filed with 
respect to those issues within 60 days in 
order to perfect an appeal with respect 
to the additional issues. 

38 C.F.R. § 20.302 (1999).

§ 20.303 Rule 303.  Extension of time for 
filing Substantive Appeal and response to 
Supplemental Statement of the Case.  

An extension of the 60-day period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veterans Affairs 
office.  A denial of a request for 
extension may be appealed to the Board.  

38 C.F.R. § 20.303 (1999).

The facts in this case are clear.  The veteran did not file a 
timely substantive appeal to the Supplemental Statement of 
the Case nor did he file a request for an extension within 
the period prescribed by regulation.  There is no basis to 
find that a timely substantive appeal was filed.


ORDER

As a timely substantive appeal to the issue of entitlement to 
a compensable rating for hepatitis was not filed to the 
Supplemental Statement of the Case forwarded to the veteran 
in December 1996, the appeal is dismissed.


REMAND

The veteran's claim for a compensable rating for his 
bilateral hearing loss is well-grounded inasmuch as he 
contends that impairment due to this service-connected 
disability has increased.  As his claim in this regard is 
not inherently implausible, VA has a duty to assist him in 
developing the facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991).; 38 C.F.R. § 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

In July 1997, the Board remanded the case to the RO with 
specific instructions that it schedule the veteran for a VA 
audiometric examination to evaluate the severity of his 
service-connected bilateral hearing loss.  An April 1998 
internal document shows that the veteran failed to appear 
for an ear examination which had been apparently scheduled 
the previous month.  In May 1998, the veteran reported that 
he did not receive notice to appear for the VA examination 
in March 1998.  A June 1998 RO internal document shows that 
the RO created a checklist of examinations that it was asked 
to provide the veteran, pursuant to the July 1997 Board 
remand.  However, a review of this document shows that the 
RO did not include the requested audiometric examination on 
its checklist, and the report of a June 1998 VA examination 
conducted in accordance with this checklist also does not 
contain a hearing test. 

The RO erred by failing to follow the Board's instructions 
with regard to scheduling the veteran for a VA audiometric 
examination.  Because of the RO's failure to comply with the 
Board's specific instructions contained in the July 1997 
remand, the case must be remanded again.  In this regard, 
the Board takes note of the United States Court of Veterans 
Appeals' (Court) observations in its opinion in the case of 
Stegall v. West, 11 Vet. App. 268 (1998).  In that decision, 
the Court held that a remand by the Court or by the Board 
confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders  
(emphasis added), and that a remand by the Court or the 
Board imposes a concomitant duty to ensure compliance with 
the terms of the remand.  The Court in Stegall also held 
that where, as here, the remand orders of the Board were not 
complied with, the Board itself errs if it fails to insure 
compliance.  Therefore, to ensure compliance with its remand 
instructions, this case will be remanded to the RO for full 
compliance with the instructions of the Board.  The Board 
reminds the RO that it must conscientiously follow the 
instructions contained in this remand, and in all other 
remands of the Board or the Court, in order to expedite all 
appealed claims and avoid causing further delay. 

In November 1997, the RO received a copy from the veteran of 
the report of a private hearing test which was conducted in 
October 1997 at Laurinburg Ear, Nose, and Throat, P.A., of 
Laurinburg, North Carolina, by Deborah S. Bruton, MA 
(Certified Audiologist).  However, in a July 1998 RO 
decision/supplemental statement of the case which addressed 
the hearing loss rating issue and confirmed the 
noncompensable evaluation, the rating decision cited 
specific findings which were attributed to Duke University 
medical records dated in 1996, but contained no mention of 
the October 1997 private hearing examination or its 
relevant, objective findings.  The Board, as an appellate 
agency, cannot review evidence in the first instance unless 
the veteran explicitly waives his right to first review of 
the evidence by the agency of original jurisdiction.  As no 
such waiver has been granted by the appellant in the present 
case, the Board must refer this evidence back to the RO for 
its review in the first instance in order to prevent 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In the current appeal, the veteran's bilateral hearing loss 
had been evaluated under the schedular criteria for rating 
impaired hearing as contained in 38 C.F.R. § 4.87 (1999).  
However, in the course of this appeal, the aforementioned 
rating schedule was changed on May 11, 1999, and the new 
regulations for rating impaired hearing were redesignated as 
38 C.F.R. § 4.85 (1999).  Therefore, the Board concludes 
that the issue of entitlement to an increased evaluation for 
the veteran's service-connected bilateral hearing loss must 
also be remanded to the RO for first consideration of the 
applicability of the provisions of the new rating schedule 
for evaluating disability due to impaired hearing.  See 
Bernard, supra.  As the change in applicable regulations 
occurred during his appeal, the version of the regulations 
which are most favorable to the veteran's claim, whether 
they be from the old ratings schedule or from the newly 
promulgated one, must be applied.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, the new regulations may 
not be applied prior to the effective date of the 
regulations.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).

As a final matter, the Board notes that the veteran filed a 
claim for a compensable evaluation for service-connected 
hearing loss, as well as a compensable evaluation pursuant 
to § 3.324, in March 1995, and that the effective date of 
the RO's grant of a compensable evaluation for hepatitis 
began only in August 1996.  Thus, inasmuch as assignment of 
a compensable evaluation for the hearing loss issue on 
appeal could render moot the question of the veteran's 
entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities, under 38 
C.F.R. § 3.324, for the period prior to August 1996, the § 
3.324 issue should be deferred pending completion of the 
actions requested on remand.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran 
and obtain the names and addresses of 
all health care providers who treated 
him for his bilateral hearing loss since 
October 1997 (the date of the private 
audiometric test, which is the most 
recent evaluation of the veteran's 
hearing acuity currently on record.)  
After securing the necessary release(s), 
the RO should obtain any records not 
already contained in the claims folder 
and associate them with the evidence, 
pursuant to 38 C.F.R. § 3.159.

2.  The veteran should be afforded a VA 
audiometric examination to evaluate his 
service-connected bilateral hearing 
loss.  All other indicated tests deemed 
appropriate by the examining audiologist 
should be performed.  The claims folder 
must be made available to the examiner 
for review before the examination.  

3.  Following the above developments, 
the RO should adjudicate the veteran's 
claim of entitlement to a compensable 
evaluation for bilateral hearing loss.  
The RO rating examiner(s) should first 
consider all medical evidence pertinent 
to the claim; his/her review must 
include consideration of the findings 
shown in the October 1997 private 
audiometric test report conducted at 
Laurinburg Ear, Nose, and Throat, P.A., 
though this instruction is not to be 
interpreted as a limitation to the 
evidence he/she may review.  Then the 
rating specialist should adjudicate the 
claim with consideration of the old 
ratings schedule for hearing loss (as 
contained in 38 C.F.R. § 4.87 (1999)), 
as well as the provisions of the new 
regulations and ratings criteria for 
assessing impaired hearing (as contained 
in 38 C.F.R. § 4.85 and implemented on 
May 11, 1999); the version of the 
regulations which are most favorable to 
the veteran's claim must be applied.  
See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the new rating 
schedule may not be utilized prior to 
the effective date of the regulations.  
Thereafter, the RO should address the 
applicability of 38 C.F.R. § 3.324 prior 
to August 26, 1996 for an award of a 
compensable evaluation for multiple, 
noncompensably rated service-connected 
disabilities.

If the claims are not resolved to the 
veteran's satisfaction, the RO should 
furnish him and his representative with 
a supplemental statement of the case and 
allow him an opportunity to respond 
before the case is returned to the 
Board.  In this regard, it is noted that 
the representative of record is the 
State organization in North Carolina and 
not The American Legion.  The informal 
hearing presentation of record was done 
by this latter organization.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to develop the record.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals






